ICJ_005_Fisheries_GBR_NOR_1949-11-09_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE ANGLO-NORVEGIENNE
DES PECHERIES

ORDONNANCE DU 9 NOVEMBRE 1949

1949

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

ANGLO-NORWEGIAN
FISHERIES CASE

ORDER OF NOVEMBER 9th, 1949

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A, W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire anglo-norvégienne des pêcheries,
Ordonnance du g novembre 1949:
C. I. J. Recueil 1949, p. 233.”

This Order should be cited as follows :

Anglo-N orwegian fisheries case, Order of November gth, 1949:
I.C. J. Reports 1949, p. 233.”

 

No de vente: 25
Sales number

 

 

 
233

INTERNATIONAL COURT OF JUSTICE

YEAR 1949

Order made on November gth, 1949.

ANGLO-NORWEGIAN
FISHERIES CASE

The Acting President of the International Court of Justice,

Having regard to Articles 35, 36, 40 and 48 of the Statute of
the Court,

Having regard to Articles 32, 35, 38 and 41 of the Rules of
Court,

Makes the following Order :

Whereas by letter of September 28th, 1949, filed the same
day in the Registry of the Court, the Ambassador of the United
Kingdom of Great Britain and Northern Ireland at The Hague
filed in the Registry of the Court an Application, dated Septem-
ber 24th, 1949, whereby the Court is asked :

(a) to declare the principles of international law to be applied
in defining the base-lines, by reference to which the Norwegian
Government is entitled to delimit a fisheries zone, extending to
seaward 4 sea miles from those lines and exclusively reserved
for its own nationals, and to define the said base-lines in so far
as it appears necessary, in the light of the arguments of the Parties,
in order to avoid further legal differences between them ;

(6) to award damages to the Government of the United King-
dom in respect of all interferences by the Norwegian authorities

4

1949
November gtl
General List:

No. 5
ORDER OF 9 XI 49 (FISHERIES CASE) 234

with British fishing vessels outside the zone which, in accordance
with the Court’s decision under (a), the Norwegian Government
is entitled to reserve for its nationals;

Whereas the Application, which bears the signature of Sir
Eric Beckett, Legal Adviser to the Foreign Office, Agent of the
Government of the United Kingdom, refers to the declarations
made by the Government of the United Kingdom and by the
Norwegian Government under Article 36, paragraph 2, and
Article 40, paragraph I, of the Statute of the Court, and Article 32
of the Rules of Court;

Thus specifying the provisions on which the Applicant founds
the jurisdiction of the Court ;

Whereas the Application also states the nature of the claim
and gives a succinct statement of the facts and grounds on which
the claim is based ;

Whereas, therefore, the Application fulfils the formal conditions
laid down by the Rules of Court ;

Whereas, on September 28th, 1949, the Norwegian Government
was duly informed by telegram of the filing of the Application,
of which a certified true copy was despatched to it on
September 29th, 1949, and whereas on October 24th, 1949, the
Norwegian Government has acknowledged receipt of the Appli-
cation ;

Whereas, in the letter of acknowledgment, the Norwegian
Government has notified the Court of the appointment as its
Agent of Mr. Sven Arntzen, Advocate at the Supreme Court of
Norway :

The Acting President of the Court, as the Court is not sitting,
after ascertaining the views of the Parties with regard to questions
of procedure, fixes as follows the time-limits for the presentation
by the Parties of the written proceedings :

For the Memorial of the Government of the United Kingdom :
January 31st, 1950.

For the Counter-Memorial of the Norwegian Government :
May 31st, 1950.

For the Reply of the Government of the United Kingdom :
August 31st, 1950.

For the Rejoinder of the Norwegian Government: Octo-
ber 31st, 1950.
ORDER OF 9 XI 49 (FISHERIES CASE) 235

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this ninth day of November,
one thousand nine hundred and forty-nine, in three copies, one
of which will be placed in the archives of the Court and the others
transmitted to the Government of the United Kingdom and to the
Norwegian Government respectively.

(Signed) J. G. GUERRERO,
Acting President.

(Signed) E. HAMBRO,
Registrar.
